February 4, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
ALEXSANDRA P. DANILVO N/K/A ALEXANDRA P. SCHAEFER, Appellant

NO. 14-14-00020-CV                           V.

                      JUERGEN A. SCHAEFER, Appellee
                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on November 19, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.